Citation Nr: 0943598	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-03 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1996 to 
May 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
a right knee injury.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran has residuals of a right knee injury 
sustained during active service.


CONCLUSION OF LAW

Residuals of a right knee injury were incurred in during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

At the outset, it should be noted that the Veteran is 
presently service connected for fibromyalgia, rated 40 
percent disabling.

The Veteran contends that she currently has residuals of a 
right knee injury sustained in active service.  Service 
treatment records reveal complaints of right knee pain and a 
diagnosis of patellar femoral pain syndrome. 

In a January 1997 service treatment record the Veteran 
complained of right knee pain, non-traumatic, but positive 
for overuse.  She stated that she was lifting her roommate 
when her knee popped, and since then it cracks with increased 
pain.  She rated the pain as 2-3 at rest and 6-7 at worse on 
a scale of 1-10.  She also reported that standing, walking, 
squatting, rising from a sitting position, and fully 
straightening or bending the knee aggravated the condition.  
The Veteran was put on a medical profile.  The Veteran 
continued to complain of pain through July 1997.  An MRI 
report from that time found no meniscal tears.  In a May 1997 
service treatment note, the Veteran was diagnosed with 
patellar femoral pain syndrome. 

In her May 2002 claim, the Veteran claimed that she injured 
her right knee in April 1997, and continued to have 
occasional swelling and problems with ambulation up and down 
stairs.  

In a September 2003 VA QTC examination report, the Veteran 
complained of a history of twisting her right knee in tech 
school when she slipped on ice.  She stated he had undergone 
physical therapy, and occasionally, she would get a locking 
sensation in the knee.  She also complained that walking up 
stairs was very painful, and of hearing some clicking sounds 
in her knee.  She reported that the symptoms occur 
constantly, and that she has been prescribed Tylox, physical 
therapy, hot and cold compresses, and used and on and off 
ibuprofen, and was given crutches for her knee in January 
1997.  She denied any prosthetic implants and described 
functional impairment when she climbs stairs and when she 
walks.  Upon examination, the knee was within normal limits 
in appearance with no ankylosis of the knee joint, drawer and 
McMurray's sign were negative, and there was no locking pain, 
joint effusion, or crepitus.  An x-ray report of the right 
knee showed a normal knee.  The physician noted that there 
was no diagnosis because there was no pathology to render a 
diagnosis. 

In a March 2004 private treatment note, the Veteran again 
complained of right knee pain.  She reported an injury while 
training in 1996 when she slipped on some ice. 

In an October 2004 private treatment record, the Veteran 
complained of right knee pain since she was in the Air Force.  
She stated that at that time she had two episodes in the Air 
Force of dislocating her patella.  She also noted that at 
that time, she was treated with immobilization, some therapy, 
medication, and bracing, but she still had persistent 
symptoms.  She complained that now the symptoms are even more 
persistent and severe.  The private physician opined that 
review of the systems was really consistent with severe pain, 
swelling in the right knee, and not at all associated with 
any of these symptoms of fibromyalgia being in the 19 trigger 
point spots.  He noted she had a history of joint stiffness, 
pain, and range of motion, and that there were no other 
mechanical symptoms.  Upon physical examination, the 
physician found she had significant pain through 
patellofemoral joint, through the medial joint space along 
the medial retinaculum, and there was no evidence of 
instability but fairly severe pain through range of motion.  

A November 2004 VA MRI report revealed free edge tear of the 
posterior horn of the lateral meniscus, focal full thickness 
cartilage defect involving the lateral patellar articular 
surface, and joint effusion.  

In view of the totality of the evidence, including the 
Veteran's recurrent complaints of right knee pain, her 
diagnosis of patellar femoral pain syndrome in service, and 
the MRI showing a meniscal tear only two years post service, 
the Board finds that the Veteran has residuals of a right 
injury sustained in service.  Consequently, the Board finds 
that the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
service connection for residuals of a right knee injury is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


